Case 8:19-cv-01837-RGK-ADS Document 50-4 Filed 02/14/20 Page 1 of 2 Page ID #:1743




                                                               Exhibit B, Page 6
                            Exhibit B
 Case 8:19-cv-01837-RGK-ADS Document 50-4 Filed 02/14/20 Page 2 of 2 Page ID #:1744

                                           Article (114

The liability prescribed in the previous Article shall be borne by all the members of the board of
directors if such mistake results from a resolution passed by them unanimously. However, in
relation to resolutions passed by a majority, objecting members shall not be liable provided they
state their objection in writing in the minutes of meeting. Absence from the meeting at which the
resolution is passed shall not be deemed an excuse for exemption from liability unless it is proven


                                                25




                                            Simmons & Simmons Unofficial English Translation — August 2015



that the absent member is not aware of the resolution or was unable to object to it after becoming
aware of it.

                                           Article (1151

The company may file a liability claim against the members of the board of directors due to
mistakes resulting in damages to all shareholders within five (5) years from the date of such
mistake. The ordinary general assembly shall resolve the filing of such claim and shall appoint a
representative to commence a claim. If the company is under liquidation, the liquidator shall
undertake filing the claim upon a resolution passed by the general assembly.

                                           Article (116

Each shareholder may file the claim individually, if the company does not file the claim, if the
mistake shall cause damage to such shareholder, provided that the shareholder must notify the
company of his intent to file the claim. Any provision in the articles of association of the company
stating otherwise shall be void.

                                                                                               Exhibit B, Page 7
